F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                            JAN 23 2003
                               TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                               Clerk

 TOMMY D. BURLEIGH,

             Plaintiff - Appellant,
                                                       No. 02-4168
 v.                                             D.C. No. 2:01-CV-409-PGC
                                                         (D. Utah)
 UTAH BOARD OF PARDONS &
 PAROLE,

             Defendant - Appellee.


                          ORDER AND JUDGMENT *


Before KELLY, McKAY, and MURPHY, Circuit Judges.




      After examining the briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      This is a pro se state prisoner 42 U.S.C. § 1983 civil rights appeal. Mr.

Burleigh sought monetary damages and injunctive relief from Appellee Utah

Board of Pardons and Parole alleging that his right to due process was violated by

almost all of the Board’s original parole grant procedures. In particular, he

challenged the Board’s procedures for determining original hearing dates,

conducting parole hearings, and granting parole. Mr. Burleigh further claimed

that the Utah Board of Pardons unconstitutionally discriminates on the basis of

religion. The district court dismissed Mr. Burleigh’s claims pursuant to 28 U.S.C.

§ 1915A(b)(1) as frivolous and for failure to state a claim.

      After a thorough review of the briefs and the record, for substantially the

same reasons set forth in the district court’s well-reasoned August 13, 2002,

Order, we hold that no relief is available to Mr. Burleigh pursuant to § 1983.

      The decision of the trial court is AFFIRMED.

                                               Entered for the Court


                                               Monroe G. McKay
                                               Circuit Judge




                                         -2-